Title: Thomas Jefferson to Virginia Delegates in Congress, 15 January 1781
From: Jefferson, Thomas
To: Virginia Delegates in Congress


Gentlemen
Richmond Jany. 15. 1781.
I called on Mr. Anderson the Writer of the letter to Capt Trot which you were pleased to inclose to me and desired he would explain the foundation on which he had written that letter. His explanation I now inclose you, from which you will be able to collect only thus much that his application on behalf of Mr. Trot was utterly rejected and nothing said which could authorize him to suppose we should wink at his loading his Vessel with Corn. He has trimmed up an Answer for me of which I only wish to be acquitted till it can be understood.
I must at the same time acknowledge to you with candor that considering the neutral light in which Congress have placed the Bermudians and the extreme want of Salt here we have at various times permitted them to bring in Salt and exchange it with Government at the [E]x. of one Bushel of Salt, for two at first and afterwards three of Corn: and sometimes for Tobacco. We have been rigorous in allowing no more to be carried out than was procured by exchange in this way. You cannot be made more sensible of the necessity which forces us to this Barter, than by being assured that no further back than the Counties adjoining the Blue-ridge Salt has sold lately for from 4 to 500£ the Bushell.
(Signed)    T. J.
